Citation Nr: 0532651	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION


The veteran had active service from August 1954 to June 1956.  
He died on April [redacted], 2001.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO denied entitlement to 
service connection for the cause of the veteran's death.

In her substantive appeal received in September 2002, the 
appellant requested a hearing before a traveling Veterans Law 
Judge (VLJ) from the Board sitting at the RO.  However, she 
withdrew this request in March 2003.

In November 2003, the Board remanded this case for 
development of the evidence.  It has now returned for 
appellate consideration.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran died on 
April 2001 due to colon and lung cancer.

2.  The evidence establishes that the veteran discontinued 
medically recommended treatment (to include biopsy, 
radiation, and chemotherapy) due to his service-connected 
post-traumatic stress disorder (PTSD) symptomatology, which 
aided and assisted the production of his death.



CONCLUSION OF LAW

The criteria for service connection of the veteran's death 
have been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the appellant 
regarding her claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


Analysis

At the time of the veteran's death, service connection had 
been granted for post-traumatic stress disorder (PTSD) 
(evaluated as 100 percent disabling), and a right post-
operative herniorrhaphy scar and an appendectomy scar (both 
evaluated as noncompensable).  His Certificate of Death 
indicated that he died on April [redacted], 2001.  This document 
shows that the immediate cause of death was colon cancer with 
metastasis.  A significant condition contributing to death, 
but not resulting in the underlying cause of death, was 
listed as chronic obstructive pulmonary disease (COPD).  

In April 1990, the veteran was hospitalized at a VA facility 
for acute alcohol intoxification and chronic alcohol 
dependence.  The psychiatric consultation report noted that 
the veteran had a history of heavy alcohol drinking since his 
wartime experiences in Korea.  It was reported:

[Veteran] presently not suicidal states 
he wouldn't have the nerve to do anything 
to himself.  He relates he wouldn't mid 
however if someone did something to help 
him die.  (Sic)

An interim hospital summary indicated that in June 1990 the 
veteran was admitted for severe, chronic alcoholism and pain 
syndromes.  Just prior to admission the veteran was severely 
intoxicated when his spouse confronted him about this 
problem.  He reportedly became angry and then took pills from 
three or more prescriptions in what he related was a suicide 
attempt.  He felt helpless and that there was nothing anyone 
could do for him.

The veteran again was hospitalized in May 1991 when, after 
becoming frustrated while working on his automobile, he began 
drinking and took a large amount of Motrin.  His spouse 
reported being afraid the veteran would become violent.  
Mental status examination noted the veteran was negative for 
suicidal and homicidal ideation.  From June to July 1991, the 
veteran was admitted to a VA facility for a substance abuse 
treatment program.  

A VA discharge summary reported the veteran's hospitalization 
from September 1991 to November 1991.  The veteran was 
admitted for intoxication and "status post roll over motor 
vehicle accident."  His mental status examination revealed 
him to have "unkempt intoxicated unpredictable explosive 
behavior" and his mood was depressed.  He reported to the 
examiner that "I'm no good, I give up."  While hospitalized 
the veteran underwent surgery for cervical myelopathy.  The 
orthopedic examination noted that the veteran's history 
included "status post history of alcoholism and suicide 
attempt."  The final discharge diagnoses included ethanol 
dependence, organic brain syndrome secondary to ethanol 
dependence, ethanol intoxication, degenerative joint disease 
of the spine, and neck pain/whiplash.

The veteran was given a VA psychiatric examination for 
compensation purposes in March 1994.  He claimed to be "kind 
of depressed," but without any current suicidal ideation.  
However, the veteran reported a positive intent for suicide 
years ago.  The veteran reported that since he had been sober 
for 30 months, he had increased nightmares and intrusive 
thoughts of his wartime experiences.  The examiner noted the 
veteran's service medical records indicated that his 
psychiatric and drinking problems began during his active 
service.  On examination, the veteran gave evidence of 
depression.  The diagnosis was PTSD with chronic anxiety and 
depression, chronic pain syndrome, and a past history of 
alcoholism.  The examiner noted the veteran's level of 
functioning had been significantly impaired by his 
psychiatric illness and alcoholism, and that he currently 
functioned at 40 to 50 percent of normal.  

A VA therapy note dated in December 1994 reported that the 
veteran had been sober for the past two years.  He claimed 
that these years had been the best of his life.  The veteran 
noted that his relationship with his spouse had shown a 
marked improvement since he stopped drinking.  The outpatient 
records from the mid-1990s reported the veteran's continuing 
treatment for PTSD.  

The veteran was an inpatient at the National Center for Post-
traumatic Stress Disorder from February to October 1995 for 
treatment of his PTSD.  The diagnoses were PTSD and alcohol 
dependence in full remission.  

In December 1999, a biopsy diagnosed Stage III rectal cancer.  
He underwent excision of the rectal carcinoma with colostomy.  
VA outpatient records dated from May to June 2000 noted the 
veteran's treatment of his rectal cancer with radiation and 
chemotherapy.  His only complaint was nausea.  However, in 
late June 2000, the veteran informed his healthcare providers 
that he was going to quit his chemotherapy.  It was noted 
that this therapy was scheduled for 10 more treatments that 
would have ended in August 2000.  He stated that he was 
aggravated over the long waits at the clinic to receive his 
treatments.  He was informed of the importance of receiving 
these treatments, but the veteran continued to refuse to take 
them.  In July 2000, the veteran explained to his treating 
nurse practitioner that he had discontinued chemotherapy due 
to the way it made him feel.  In September 2000, the veteran 
again refused to participate in further chemotherapy.  He was 
made aware that not completing this therapy could contribute 
to progressive disease.  

A physical examination in December 2000 noted the veteran's 
complaints of abdominal pain.  He continued to refuse to take 
chemotherapy.  The veteran was reportedly living with his 
spouse and was active with his PTSD and Alcoholics Anonymous 
(AA) groups.  The veteran was noted to be coping "relatively 
well" with his PTSD symptoms and had maintained his 
sobriety.  However, his healthcare providers were concerned 
that his recent physical symptoms were affecting his 
socializing and attendance of AA meetings.

The veteran was also given a psychiatric consultation in 
December 2000.  He denied any symptoms of depression.  He 
noted that his last suicidal ideation was in 1994 when he had 
stopped drinking.  The veteran praised his spouse for her 
support through this difficult time.  They were remarried on 
their 40th wedding anniversary because they felt it was a new 
start for them.  The veteran reported that he was "doing 
fairly well" dealing with this PTSD and maintaining his 
sobriety.  On examination, the veteran's mood was euthymic 
and his affect was broad in range and appropriate to the 
content of the conversation.  It was noted that due to his 
rectal cancer surgery, he had developed unpredictable 
drainage from his rectum.  This problem had forced him to 
stay home more and had significantly impacted his attendance 
of AA meetings.  The diagnoses were chronic PTSD, alcohol 
dependence in sustained full remission, and chronic pain 
(back).  The psychologist commented:

[The veteran] is coping relatively well 
with his chronic PTSD symptoms.  He is 
also maintaining his sobriety.  It is of 
concern that his recent physical symptoms 
are affecting his socializing and his 
attendance of AA meetings.

A VA outpatient record dated in February 2001 noted that the 
veteran had fallen in his bathroom and developed right side 
chest pain.  The veteran could not attribute this fall to any 
cause.  Chest X-ray revealed osteopenic ribs with a possible 
fracture.  The assessment was questionable fractured ribs 
secondary to fall.  However, a subsequent chest X-ray of 
February 2001 found small hematogenous metastatic lesions 
that were "not appreciated" on the prior study.  In 
addition, there was a prominent right paratracheal and two 
large right upper lobe nodules identified.  The impression 
was multiple hematogenous metastatis consistent with a 
history of colon cancer.  The physical examination of 
February 2001 noted that the veteran lived with his spouse.  
The diagnoses included abnormal chest X-ray with probable 
metastasis to the lungs.

The veteran was admitted to a VA facility in February 2001.  
On the day of his admission, the veteran was reported to be 
angry over confusion regarding the pain medication to be 
given to him.  However, over the next three days, the veteran 
was reported his praise for the VA staff regarding his 
treatment and was found to be "very gracious for care 
received," in a "good frame of mind," and "smiling, calm, 
and cooperative."  On the day of his discharge, the veteran 
was found to be alert, oriented, and cheerful.  Upon his 
discharge, he was accompanied by his spouse and children.

An oncology consultation on the first day of March 2001, 
noted that a computerized tomography (CT) scan had revealed a 
large right supra hilar mass pressing against the right 
mainstem brochus and mediastinum.  It was noted that the 
veteran had a history of tobacco use.  The oncologist opined 
that it was unlikely that the lung lesion was metastatic 
rectal cancer.  The radiologic appearance was most compatible 
with primary new lung cancer; most likely non small 
cell/squamas cell carcinoma.  The lung lesion did not appear 
to be resectable given the mediastinal compression and that 
the veteran could not tolerate such a procedure.  The veteran 
reportedly agreed with this assessment and did not want a 
referral for surgery.  He also refused further chemotherapy 
treatment.  The oncologist noted that radiation was not 
viable until a biopsy of the lung lesion could provide a 
definitive diagnosis of the cancer; however, the veteran 
refused to consent to such a biopsy.  The oncology report 
commented:

The [veteran] told me and his family that 
he would rather not be treated.  He says 
he wants to let things take their course.  
He understands that this tumor unchecked 
will kill him in short order.  He 
understands that if [biopsy] shows non 
small cell lung cancer that chemotherapy 
or [radiation treatment] might lengthen 
his life.  We can not [treat] without 
[biopsy] tissue.  The [veteran] said a 
second time that he does not want a 
[biopsy] and understands therefore that 
we can not [treat] him with any modality.

A VA note dated two days after the veteran's death, indicated 
the veteran's family had called and ask the healthcare 
provider to:

...to put a letter together that can be 
submitted to VA stating that [the 
veteran's] 'demise' was related to his 
PTSD, i.e., that the PTSD interfered with 
his ability to successfully complete the 
chemotherapy recommended by the [VA 
oncologist] service.

The VA healthcare provider informed the family that she would 
talk to the attending physicians to see if this could be 
done.

In a letter dated in August 2001, a VA physician (Chief of 
Spinal Cord Injury Center) noted the following:

It is at least as likely as not that [the 
veteran] did not take chemotherapy due to 
Post Traumatic Stress Disorder (PTSD).  
This could be construed as a form of 
suicide.

At her hearing on appeal in July 2002, the appellant 
testified that the veteran had a first occurrence of colon 
cancer and was treated for this disease.  She indicated that 
he had taken chemotherapy for this disease and had "beat 
it."  However, she claimed the veteran had a second 
occurrence of what the physician's thought was colon cancer, 
although she noted that later they informed her that it was 
in fact lung cancer.  She noted the veteran had refused 
additional chemotherapy after the discovery of this second 
cancer, even though he was told that such a decision would 
ultimately be terminal.  When queried by the representative 
about the veteran's state of mind at the point in time he 
refused additional chemotherapy, she testified:

I think the PTSD started to working on 
him again, because he said it wasn't 
going to do any good, he just refused it.  
(Transcript page 3).

He was just very determined that he was 
not going to take the chemo and the 
radiation again.  In fact, he quit before 
he finished the first one.  He was all 
right, you know, but is was ...they said 
they had gotten it all.  He was just 
determined that he was not going to take 
it, and he was just going to go.  
(Transcript page 4).

The appellant testified that she had tried to get a statement 
from the physicians and healthcare providers that had treated 
the veteran's PTSD, but these individuals would not talk to 
her or return her telephone calls.  

In a written statement received in September 2004, the 
appellant claimed that the veteran had discontinued his 
chemotherapy treatment because his PTSD "kicked in" and he 
could not sit and wait the lengthy time it took to get the 
treatment.  When he learned of his second (lung) cancer, he 
reportedly told the appellant "he would just let it go.  It 
was an easier way to commit suicide."  

This case was referred for a VA psychiatric opinion in 
February and June 2005.  In the physician's report, she noted 
that she had reviewed the evidence in the claims file and the 
veteran's death certificate.  Based on this review, the 
physician felt that she could not provide an opinion 
regarding a causal link between the veteran's PTSD and his 
refusal to complete his chemotherapy for his cancers, as 
resolving this issue would require her to resort to "mere 
speculation."

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially to the cause of death, that it combined to cause 
death, or that it aided or lent assistance to the cause of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The appellant has argued that the veteran's service-connected 
PTSD either caused or significantly contributed to his death.  
She contents that due to PTSD, he was depressed and suicidal.  
Because of his suicidal ideation, he reportedly refused to 
take treatment for his colon cancer that the appellant felt 
would have saved his life.  

The medical evidence is clear that during the early to mid-
1990s the veteran had severe psychiatric symptomatology and 
had made at least three attempts or gestures of suicide.  He 
was noted to be depressed and expressed comments that he 
wanted his life to end.  However, the medical evidence shows 
that the veteran was able, after great difficulty and 
sustained effort, to overcome his dependence and seek 
treatment for his underlying PTSD.  

By the time the veteran's rectal cancer was diagnosed in 
December 1999, there was no indication in the medical 
evidence that he was depressed or had suicidal ideation.  
When he decided to quit chemotherapy in June 2000, his noted 
reason for quitting was that he did not like the way the 
chemotherapy made him feel.  His psychiatric evaluation in 
December 2000 did not report the existence of depression or 
suicidal ideation.  During his brief hospitalization in 
February 2001, at the time the veteran made the decision not 
to seek further treatment for his lung cancer, his mood and 
affect was reported to be "very gracious," "good frame of 
mind," "smiling, calm, and cooperative," and "cheerful."  
The oncology record of February 2001, reporting the veteran's 
discussion of his prognosis and decision not to seek further 
treatment, did not indicate any abnormal psychiatric 
reaction, depression, or suicidal ideation as evident.

There is a VA neurologist's opinion of record that has 
attributed the veteran's demise to his PTSD.  However, a 
review of the veteran's treatment records during 2000 and 
2001 does not indicate that this physician was actually 
involved in his treatment or had ever examined the veteran.  
There is no indication in the VA physician's two-sentence 
letter of August 2001 that he had ever treated the veteran or 
had reviewed the veteran's medical history in preparation for 
his opinion.  He did not provide any reasons and bases for 
his opinion.  

The Board has attempted to obtain a medical opinion on the 
veteran's mental status at the time of his death from a 
qualified psychiatrist.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (A VA adjudicator cannot base his or her 
decision on their own unsubstantiated medical opinion.)  
However, the VA psychiatrist that reviewed the claims file 
indicated twice that such an opinion would be mere 
speculation.  She refused to provide such speculation.  

The only lay evidence supporting the grant of service 
connection for the cause of the veteran's death is the 
appellant's claims regarding the veteran's statements and 
attitudes during 2000 and 2001.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  (A layperson is competent to 
present evidence regarding injury and symptoms.)  As noted 
above, she claims that the veteran stopped chemotherapy 
because of his psychiatric symptoms that were aggravated by 
the long waits required to obtain his treatments.  This 
contention is supported by the contemporaneous evidence that 
in June 2000 noted the veteran's anger at having lengthy 
waits at the VA facility before being seen.  She has also 
provided evidence that the veteran stated to her that he 
would not seek further radiation or chemotherapy because he 
wanted to end his life.  

Based on the contemporaneous medical evidence in June 2000 
that supports the appellant's lay observation about the 
veteran's state of mind, and that she accurately and 
consistently reported the veteran's violent behavior in the 
early 1990s when he denied such problems, the Board finds her 
lay evidence to be creditable.  See Washington v. Nicholson, 
slip no. 03-1828 (U.S. Vet. App. Nov. 2, 2005).  Thus, the 
Board finds it plausible that the veteran had determined in 
June 2000, due to his PTSD symptoms, that he no longer wanted 
to seek further treatment for his cancer, and that he 
successfully masked this suicidal ideation from his VA 
healthcare providers during the rest of 2000 and early 2001.  

The Board has an obligation to review and balance the 
evidence of record.  There are two major documents on file.  
In one, the examiner refuses to render an opinion, except to 
state that her opinion would be speculative.  In essence, 
this is a non-opinion and is accorded little weight.  The 
other opinion provides a relationship between death and PTSD; 
a refusal of therapy and a resulting form of suicide.  
Regardless of its brevity, such is positive evidence.  
Furthermore, the veteran had voiced prior statements about 
giving up; no one could help him and an inability to 
cooperate with treatment.  Clearly, PTSD did not cause 
cancer.  However, PTSD influenced the outcome and prevented 
proper treatment, thus shortening the veteran's expected 
lifespan to a material degree.  In a March 2001 document, it 
was established that the tumor would kill him in short order 
if unchecked.  This obviously establishes that it was 
expected that if treatment were administered, success, if not 
cure, would be expected.  PTSD was a contributory cause that 
accelerated death.

In sum, the veteran's PTSD interfered with treatment and 
materially hastened death.  The evidence supports the claim 
and service connection is warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


